DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Blackman on 11/17/2021.

The application has been amended as follows: 
IN THE CLAIMS

	Claim 6 (Currently amended): Automatic zeroing system and electronic level adjustment of pressure transducer applied to vital signs monitors, comprising circuit and software working together to remove the value of virtual ground voltage from a pressure calculation, and electronically adjusting the level of the pressure transducer in relation to a patient, through software for value compensation in mmHg related to level difference in cmH20 informed by a user by means of monitor interface through the software; wherein said automatic zeroing system uses two differential amplifiers with inputs inverted to each other adding to said inputs the virtual ground; and wherein said automatic zeroing and theAppl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket No. 36467Uelectronic adjustment of the level of the pressure transducer with respect to the patient are simultaneously performed according to the equation: 

            
                P
                r
                e
                s
                s
                u
                r
                e
                =
                
                    
                        V
                        a
                        l
                        u
                        e
                        C
                        H
                        1
                        -
                        V
                        a
                        l
                        u
                        e
                        C
                        H
                        2
                    
                
                 
                x
                 
                s
                c
                a
                l
                e
                A
                d
                j
                u
                s
                t
                m
                e
                n
                t
                +
                l
                e
                v
                e
                l
                A
                d
                j
                u
                s
                t
                m
                e
                n
                t
            
        

where:
Pressure - final pressure value calculated in mmHg;
ValueCH1 - number value achieved by an analog-to-digital converter corresponding to an output signal of a first differential amplifier;
ValueCH2 – number value achieved by the analog-to-digital converter corresponding to an output signal of a second differential amplifier;
scaleAdjustment – conversion factor achieved by the analog-to-digital converter in mmHg;
levelAdjustment – value in mmHg, corresponding to level difference in cmH2O between the patient and the pressure transducer, informed by the user through the monitor interface.

Claim 7 is cancelled.

Claim 8 (Currently amended): The system6, wherein s higher than the virtual ground voltage for the virtual ground voltage for negative pressures, and, in condition of zero pressure, both differential amplifiers provide a voltage equal to the virtual ground voltage.

Claim 9 (Currently amended): The systemanalog-to-digital converter.

Claims 10-12 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 6, Cowan (US 5,668,320) discloses automatic system (11; Figure 1) of a pressure transducer (12; Figure 1) applied to vital signs monitors (the output signals of the transducer 12 are sent to a computer in order to determine pressure being measured in a living body at different instances in time; therefore, the computer will monitor throughout time the pressure in a living body, i.e. vital signs; Column 2, Lines 37-42; Column 3, Line 56 – Column 4, Line 29), comprising circuit and software (transducer 12, amplifiers 31 and 36, analog to digital converters 41-42 and computer 46) working together to provide a pressure calculation (Abstract; Column 2, Lines 37-67; Column 3, Line 56 – Column 4, Line 29).

rd edition) discloses automatic zeroing system (Figure 6-27; Pages 6-13 and 6-14) comprising removing the value of virtual ground voltage from a calculation (the circuit of Figure 6-27 which includes the differential amplifiers A1-A2 and the Analog to digital converter AD7450, rejects the common-mode voltage on inputs Va and Vb which is the reference voltage Vr; therefore, the reference voltage Vr, i.e. virtual ground voltage, which applied to the inputs of Va and Vb are removed from the final amplified signals); wherein said automatic zeroing system (Figure 6-27; Pages 6-13 and 6-14) uses two differential amplifiers (upper amplifier A1 and lower amplifier A2 of Figure 6-27; Page 6-13) with inputs (Each of the amplifiers A1 have inputs; See Figure 6-27) inverted to each other (as seen from Figure 6-27, the inputs of the amplifiers A1 are inverted to each other) adding to said inputs (Each of the amplifiers A1 have inputs; See Figure 6-27) the virtual ground (the reference voltage Vr is added to an input of each of the amplifiers A1; See Figure 6-27).

Quinn (US 20160029904) discloses electronic level adjustment (step 512 adjusts the blood pressure measurement using a correction parameter, where the correction parameter is calculated and stored using a difference between the altimeter measurements of the altimeter 102 which measures the altitude of the pressure sensor and altimeter 104 which measures the altitude of the heart of the patient; See Figures 1 and 5-6; [0045-0049]) of a pressure transducer (pressure sensor; [0026, 0031, 0042, 0045 and 0049-0050]) comprising electronically adjusting ([0045-0049]) the level of the pressure transducer (pressure sensor; [0026, 0031, 0042, 0045 and 0049-0050]) in relation a patient (the correction of blood pressure is based on the level of the pressure sensor in relation to the location of the patient’s heart level; [0026, 0031, 0042, 0045-0050]), through software (the processor unit 108 runs a software in order to adjust the blood pressure measurement; [0042-0049]) for value compensation in mmHg ([0001, 0022]) related to the level difference ([0001, 0022]).

Note: The units of measurement “in cmH2O” is not critical for the level difference and would be obvious to utilize units of measurements that the user is familiar with and are order of magnitude is being used in the calculations.

Gavish (WO 2009090646) discloses the level difference (Page 29, Lines 20-32) informed by a user (height is measured by the user and keyed in; Page 29, Lines 20-32) by means of monitor interface (20, 22 and 32; Figure 8) through the software (the user uses software implemented along with input unit 32 in display unit 20 and operational input unit 22 in order to key in the measured height; Page 29, Lines 20-32). 

The Written Opinion for PCT/BR2017/050293 merely states that it is obvious to a person skilled in the art in view of references Kitchin et al. (A Designer’s Guide to Instrumentation Amplifiers; 3rd edition) and Barry et al. (US 5,691,478) to implement possible conversion calculations for units of pressure or adjustment of the scale and thus does not involve an inventive step.  However, Kitchin and Barry, alone or in combination do not teach the pressure calculation as presented in claim 6.

In claim 6, the specific limitations of "wherein said automatic zeroing and theAppl. No.: Not Yet AssignedMail Stop PCT Page 4 of 9Attorney Docket No. 36467U electronic adjustment of the level of the pressure transducer with respect to the patient are simultaneously performed according to the equation: 

                
                    P
                    r
                    e
                    s
                    s
                    u
                    r
                    e
                    =
                    
                        
                            V
                            a
                            l
                            u
                            e
                            C
                            H
                            1
                            -
                            V
                            a
                            l
                            u
                            e
                            C
                            H
                            2
                        
                    
                     
                    x
                     
                    s
                    c
                    a
                    l
                    e
                    A
                    d
                    j
                    u
                    s
                    t
                    m
                    e
                    n
                    t
                    +
                    l
                    e
                    v
                    e
                    l
                    A
                    d
                    j
                    u
                    s
                    t
                    m
                    e
                    n
                    t
                
            

where:
Pressure - final pressure value calculated in mmHg;
ValueCH1 - number value achieved by an analog-to-digital converter corresponding to an output signal of a first differential amplifier;
ValueCH2 – number value achieved by the analog-to-digital converter corresponding to an output signal of a second differential amplifier;
scaleAdjustment – conversion factor achieved by the analog-to-digital converter in mmHg;
levelAdjustment – value in mmHg, corresponding to level difference between the patient and the pressure transducer, informed by the user through the monitor interface”
 in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
The claims dependent on claim 6 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/DAVID L SINGER/Primary Examiner, Art Unit 2856